

AMENDMENT NO. 1
TO THE
SIXTH AMENDED AND RESTATED MANAGEMENT AGREEMENT


This Amendment No. 1 (the "Amendment") to the Sixth Amended and Restated
Management Agreement effective as of June 3, 2016 (the "Management Agreement"),
among Preferred Apartment Communities, Inc., a Maryland corporation (the
"Company"), Preferred Apartment Communities Operating Partnership, L.P., a
Delaware limited partnership ("PACOP"), and Preferred Apartment Advisors, LLC, a
Delaware limited liability company (the "Manager"), is entered into as of
October 5, 2016 ("Execution Date") effective as of August 29, 2016 (the
"Effective Date"). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Management Agreement.


WHEREAS, PACOP is governed by that certain Sixth Amended and Restated Agreement
of Limited Partnership effective as of June 3, 2016 (as amended or modified, the
"Partnership Agreement"); and


WHEREAS, upon the terms set forth in this Amendment, the Manager has agreed to
modify the fee structure under the Management Agreement to include a standard
property management fee for office properties and leasing fees for office
properties that are standard and customary for leasing office properties.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company, PACOP
and the Manager agree to amend the Management Agreement as follows:
    
1.
Fee Modifications. Section 7 of the Management Agreement is hereby amended to
add the following Section 7(l):



(l) Office Related Fees.
(i) Office Management Fee. The Company shall pay an Office Management Fee to the
Manager or its assignees as compensation for services rendered in connection
with the operation and management of the Company's office Real Estate Assets and
the supervision of any non-Affiliates that are engaged by the Manager to provide
such services in an amount equal to 4.0% of the gross revenues of office
properties managed per month. The Manager may subcontract the performance of its
office property management services duties to third parties (including its
Affiliates) and pay all or a portion of the Office Management Fee to such
persons with whom it contracts for these services. The Manager will be
responsible for all fees payable to third parties (including its Affiliates) in
connection with subcontracted office property management duties. The Office
Management Fee will be payable monthly in arrears, based on the actual gross
revenues for the prior month.
(ii) Office Leasing Fees. The Company shall pay Office Leasing Fees to the
Manager as follows:
(I) New Leases. The Company shall pay a commission to Manager with respect to a
new lease for an office Real Estate Asset equal to 50% of the first month’s
gross rent plus 2% of the remaining fixed gross rent of the guaranteed lease
term.
(II) Co-Brokers. In the event of co-broker participation in a new lease for an
office Real Estate Asset, the leasing commission determined for a new lease,
with respect to such lease, shall





--------------------------------------------------------------------------------




be 150% of the first month’s gross rent plus 6% of the remaining fixed gross
rent of the guaranteed lease term.
(III) Negotiated Renewals. The Company shall pay a commission to Manager with
respect to a negotiated renewal of an existing lease for an office Real Estate
Asset equal to 2% of the fixed gross rent of the guaranteed lease term or, in
the event of a co-broker, 6% of the fixed gross rent of the guaranteed lease
term.
(IV) Market Rates. Customary and competitive market rates for office leasing
services may vary in light of the size, type and location of the Real Estate
Assets so, in no event shall the Office Leasing Fees paid to manager exceed such
market rates.
(V) Subcontracting. The Manager may subcontract the performance of its office
leasing service duties to third parties (including its Affiliates) and pay all
or a portion of the Office Leasing Fees to such persons with whom it contracts
for these services. The Manager will be responsible for all fees payable to
third parties (including its Affiliates) in connection with subcontracted office
leasing duties, other than in a co-brokerage arrangement described in Section
7(j)(ii)(II). All Office Leasing Fees will be payable upon the earlier to occur
of rent commencement or tenant's opening for business.
2.
Definitions. Section 1(a) of the Management Agreement is amended by adding the
following definition(s) are added in alphabetical order:

"Office Management Fee" means the fee payable to the Manager or its assignees
pursuant to Section 7(l)(i).


"Office Leasing Fee" means the fee payable to the Manager or its assignees
pursuant to Section 7(l)(ii).


3.
Ratification; Effect on Management Agreement.



a.
Ratification. The Management Agreement, as amended hereby, shall remain in full
force and effect and is hereby ratified and confirmed in all respects.



b.
Effect on the Management Agreement. On and after the date hereof, each reference
in the Management Agreement to "this Agreement," "herein," "hereof,"
"hereunder," or words of similar import shall mean and be a reference to the
Management Agreement as amended hereby.

[Signature page follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Execution Date, effective as of the Effective Date.
PREFERRED APARTMENT COMMUNITIES, INC.
By:
/s/ John A. Williams        
Name: John A. Williams
Title: Chief Executive Officer

PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.
By:
Preferred Apartment Communities, Inc.
its General Partner

By:
/s/ John A. Williams        
Name: John A. Williams
Title: Chief Executive Officer

PREFERRED APARTMENT ADVISORS, LLC
By:
NELL Partners, Inc.,
its Managing Member

By:
/s/ John A. Williams        
Name: John A. Williams
Title: Chief Executive Officer



[Signature Page to Amendment No. 1 to Sixth Amended and Restated Management
Agreement]